In our opinion, the fact that the sheets comprising the designating petitions were not consecutively numbered did not invalidate such petitions. Each petition contained more than the required number of signers necessary to constitute a party designating petition and consequently it was not necessary to number consecutively both sheets. The designating petitions in other respects substantially comply with the pertinent provisions of the Election Law. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.